Title: From John Adams to François Adriaan Van der Kemp, 27 November 1823
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Montezillo November 27th. 1823

“Where Adams from a noisy world withdrew
Sick of Glory faction, power & pride
Sure judge how empty all, who all had tried
Beneath his shade the weary chief reposed
And Life’s great scene, in quiet virtue closed ”
I have received your kind letter of 11th. November and I believe another before it unacknowledged, for both of which, I thank you— The 30th. of October passed ever like all other days without any pomp parade festivals or cerimonies, and away it has fled, beyond the days before the flood, kind nature reconcils us to a change of worlds in proportion as infirmities increase in this; Resignation is the only source of happiness at such as age as mine—Your kind compliments assuage the pains of decrepitude at an age like mine, And your presence and society would delight me as much any other day as on any anniversary, but I can scarcely flatter myself with the hope of such another felicity—Your friends the Quincys, are too much occupied with the important duties of his high Offices to find time for very frequent correspondence with their friends. I suffer a severe loss in their present distances from me, but I acquiesce because their duties to the public ought to controle all the affections of private friendship, In one of your letters there is an expression that I do not understand—you speak of John Quincy Adams’ ardent desire to be president, what evidence have you that he desires it at all, when attacked from all various quarters in the most hypocritical and serious insidious as well as the most impudent and brutal manner, he has defended himself like a Man—but not one symtom of an ardent desire from him to be President have I ever seen or heard. Such expressions Mr Vanderkemp have a meaning—
What think you of the perfectability of and perfection of human life, what think you of liberty equality and fraternity of France, Spain, Italy, Naples, &&&. The Greeks appear to have more patriotism & philanthropy than all Europe I hope I shall not be obliged to say with my last breath, Mundum, relinquo venalem
Our fellow Citizens and Heroic General La Fayette in a letter to me received a few days ago hails Fanuall Hall as the Cradle of universal Liberty to Mankind A sublime compliment to America—God grant that it may not be a mere compliment,—88 years are a burden too heavy to be well borne, by your feeble helpless friend and humble servant
John Adams